Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the Examiner’s first review of the instant invention. The previous Examiner, Rachel Durnin, is no longer with the Office. 
In the amendment dated 9/21/2022, the following has occurred: Claims 1, 5, 8, 9, 19, and 21 have been amended; Claims 3, 4, 6, and 7 have been canceled; Claims 23 – 25 have been added.
Claims 2 and 11 were previously canceled.
Claims 1, 5, 8 – 10, and 12 – 25 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8 – 10, and 12 – 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
	Independent claims 1 and 19 describe the abstract idea of adding a connector to an external data source to a medical report. Specifically, claims 1 and 19 recite: 
generating the medical report;
automatically determining an external data according to access;
determining a type of data source, wherein one of the sources is a prior medical report with at least 2 medical images;
detecting a word or phrase in the text that a connector is to be added to the medical report;
automatically inserting a connector, wherein automatically inserting the connector is based on, the external data source being accessed before or during the detecting the word or phrase in the text and the type of the external data source, wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section, wherein the appearance of the connector is modified based on a modality of the external data source;
storing the medical report including the connector;
providing remote access to the medical report including the connector;
automatically generating an indication that the connector has been added to the medical report; and
	The determining, identifying, detecting, inserting, storing, providing, and generating limitations describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to add connectors to medical reports. For example, the claims encompass a person or persons performing the steps of selecting an external source, determining a source type, seeing a trigger, and adding a connector to a report. (See Spec Pg. 3-4 describing creating reports and adding hyperlinks as human activity by a user or radiologist). Also see pg. 5 of the October 2019 Patent Eligibility Guidance Update which states “certain activity between a person and a computer… may fall within the ‘certain methods of organizing human activity’ grouping.” Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites: 
“through the user computer;
to a graphical user interface (GUI) that displays the medical report
receiving a user input of one or amending or accepting the placement of the connector on the GUI; and
displaying the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source,
on a remote server; 
over a network
automatically transmitting the indication to all relevant users over the network in real time, so that each relevant user has immediate access to up-to-date patient medical reports including the connector, wherein relevant users are users associated with the patient's care related to the medical report.” 
Claim 19 recites:
“a processor configured to perform operations comprising:
through the user computer,
to a graphical user interface (GUI) that displays the medical report
receiving a user input of one or amending or accepting the placement of the connector on the GUI; and
a display configured to display the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source;
a transmitter configured to perform operations comprising: 
transmitting the medical report including the connector to a remote server with remote access capabilities over a network; and 
automatically transmitting the indication to all relevant users over the network in real time, so that each relevant user has immediate access to up-to-date patient medical reports including the connector, wherein relevant users are users associated with the patient's care related to the medical report.”
Limitations relating to receiving, displaying, and transmitting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data sources or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, receiving is mere data gathering, while transmitting and displaying are data output. The computer, processor, GUI, transmitter, and display are recited at a high level of generality (i.e., as a generic computer elements performing generic computer functions such as collecting, analyzing, and transmitting data) [Spec Pg. 8-9] such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output and gathering has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration of the abstract idea into a practical application, the computer, processor, GUI, transmitter, and display amount to no more than mere instructions to apply an exception using generic computer components. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See MPEP Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 5, 8 – 10, 12 – 18, and 20 – 25 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. Specifically, each of these claims recite hyperlinks. Limitations relating hyperlinks, however, merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. Thus, dependent claims 5, 8 – 10, 12 – 18, and 20 – 25 do not integrate the abstract idea into practical application, nor do they recite “significantly more.”
Dependent claims 5, 8 – 10, 12 – 18, and 20 – 25 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 3-10, 14, 21 and 22 as well. 
	Accordingly, claims 1, 3-10, and 12-22 are directed to an abstract idea without significantly more. Therefore claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8-9, 12-14, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeluri (U.S. Patent Application Publication No. 20140006926) in view of Nair (U.S. Patent No. 8560968) and Walker (U.S. Patent Application Publication No. 20140257852).
Regarding claim 1, 
Yeluri teaches a method for adding a connector in a medical report of a patient to an external data source, the medical report being generated through a user computer, the method comprising [P 39-40] (Yeluri teaches a computer system for generating reports and linking the reports to external content): 
generating the medical report through entering text to the user computer (Abstract, figure 3 and paragraph 40);
automatically identifying a source of external data according to access through the user computer (P 39-40, 50, 53-54, Fig. 5 identifying references to external elements in medical reports, the referenced content being from external sources accessible by the system);
determining a type of the external data source (P 33, 53-54 identifying references in the report includes identifying MRI or CT type, which is interpreted as determining a type of source),
wherein one of the sources is a prior medical report with at least 2 medical images (paragraph 33, PACS);
detecting a word or phrase in the text as the text is being entered into the computer in real time indicating that a connector is to be added to the medical report (paragraph 49, real-time and paragraph 50 detect words and/or phrases referencing external content, which are being interpreted as a trigger);
automatically inserting a connector to a graphical user interface (GUI) that displays the medical report, wherein automatically inserting the connector is based on, the external data source being accessed through the user computer before or during the detecting the word or phrase in the text as the text is being entered into the computer in real time and the type of the external data source, wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section [P 31-33, 39, 59] (replacing the detected trigger words with hyperlinks to images, which are interpreted as connectors; a GUI for user input and output);
receiving a user input of one of amending or accepting the placement of the connector on the GUI [P 44, 51] (receiving user input approving or changing the automatic placement of a link);
displaying the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source [P 31-33, 35-36] (displaying the report with hyperlinks to external data),
wherein a single connector links to multiple sets of medical images from multiple reports (paragraphs 31 – 33, where each slice is an image as noted by “relevant images”);
storing the medical report including the connector on a remote server [P 59, 71] (storing data on a remote device, which is interpreted as a remote server);
providing remote access over a network to the medical report including the connector [P 59, 71] (providing access to data on the remote device via a network);
Yeluri does not explicitly teach the method comprising:

automatically inserting a connector to a graphical user interface (GUI) that displays the medical report, wherein automatically inserting the connector is based on, the external data source being accessed through the user computer before or during the detecting the word or phrase in the text as the text is being entered into the computer in real time and the type of the external data source,
wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section, 
wherein the appearance of the connector is modified based on a modality of the external data source;
automatically generating an indication that the connector has been added to the medical report; and
automatically transmitting the indication to at least two additional systems over the network in real time, so that each relevant system has immediate access to up-to-date patient medical reports including the connector, wherein at least one relevant system is a Radiology Information System or a Hospital Information System.
However, Nair further teaches the method comprising:
automatically inserting a connector to a graphical user interface (GUI) that displays the medical report, wherein automatically inserting the connector is based on, the external data source being accessed through the user computer before or during the detecting the word or phrase in the text as the text is being entered into the computer in real time and the type of the external data source,
wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section [Col 27 L 28-67, Fig. 36] (Nair teaches that generated reports can include a comparison section 3100 with hyperlinks where data can be automatically compared to earlier studies),
One of ordinary skill in the art at the time the invention was made would have found it obvious to include a Method and apparatus for evaluating a heart patient as taught by Nair with Systems and methods for natural language processing to provide smart links in radiology reports taught by Yeluri with the motivation of including study comparison reports thereby improving user ease in determining changes to patient health.
Yeluri and Nair may not explicitly teach the method:
automatically inserting a connector to a graphical user interface (GUI) that displays the medical report, wherein automatically inserting the connector is based on, the external data source being accessed through the user computer before or during the detecting the word or phrase in the text as the text is being entered into the computer in real time and the type of the external data source,
wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section, 
wherein the appearance of the connector is modified based on a modality of the external data source;
automatically generating an indication that the connector has been added to the medical report; and
automatically transmitting the indication to at least two additional systems over the network in real time, so that each relevant system has immediate access to up-to-date patient medical reports including the connector, wherein at least one relevant system is a Radiology Information System or a Hospital Information System.
However, Walker further teaches the method comprising:
automatically generating an indication that the connector has been added to the medical report [P 97, 106] (Walker teaches generating messages regarding patient record updates and delivering said messages to user devices); and
automatically transmitting the indication to at least two additional systems over the network in real time [P 97, 106] (Walker teaches generating messages regarding patient record updates and delivering said messages to user devices – This is the functional step),
so that each relevant system has immediate access to up-to-date patient medical reports including the connector (the Examiner notes that this is a statement of intended result. There is no positive step claimed.), 
wherein at least one relevant system is a Radiology Information System or a Hospital Information System.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Automated interactive health care application for patient care as taught by Walker with the method taught by Yeluri and Nair with the motivation of continually updating health data from disparate sources thereby ensuring more accurate data analysis results [P 76].
Yeluri in view of Nair and Walker do not explicitly teach the method:
automatically inserting a connector to a graphical user interface (GUI) that displays the medical report, wherein automatically inserting the connector is based on, the external data source being accessed through the user computer before or during the detecting the word or phrase in the text as the text is being entered into the computer in real time and the type of the external data source,
wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section, 
wherein the appearance of the connector is modified based on a modality of the external data source;
However, this represents a statement of intent and is not positively claimed to occur. Further, the “appearance” is a matter of obvious design choices per MPEP 2144.04.  The Examiner reminds the Applicant that this is a utility patents applications and not design patent applications.
Regarding claim 5, Yeluri, Nair, and Walker teach the method of claim 4, wherein the adding the connector further comprises determining a location in the medical report to add the connector, wherein the determining the location comprises detecting a location of a cursor through the user computer when the word or phrase in the text as the text is being entered into the computer in real time is entered [P 50] (Yeluri teaches replacing the detected words and/or phrases with hyperlinks, and thus teaches determining a location to add the hyperlink within the report; Examiner interprets the detected words and/or phrases to be the other indicators claimed and paragraph 4, real-time). 
Regarding claim 8, Yeluri, Nair, and Walker teach the method of claim 1, wherein the adding the connector further comprises determining a location in the medical report to add the connector, wherein the determining the location comprises detecting a location of a cursor or other indicator in the text being entered to the user computer [P 50] (Yeluri teaches replacing the detected words and/or phrases with hyperlinks, and thus teaches determining a location to add the hyperlink within the report; Examiner interprets the detected words and/or phrases to be the other indicators claimed). 
Regarding claim 9, Yeluri, Nair, and Walker teach teaches the method of claim 1, wherein the detecting the word or phrase in the text as the text is being entered into the computer in real time comprises receiving an input through the user computer [P 31, 40, 50] (Yeluri teaches detecting words and/or phrases input by the user as they are being input, and thus teaches detecting an input through the computer).
Regarding claim 12, Yeluri, Nair, and Walker teach the method of claim 1, wherein the at least one aspect of the appearance comprises text included within the hyperlink [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined). 
Regarding claim 13, Yeluri, Nair, and Walker teach the method of claim 12, wherein the text included within the hyperlink has a different visual indication from a remainder of text in the medical report [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined, which is different than the rest of the report as seen in Fig. 2). 
Regarding claim 14, Yeluri, Nair, and Walker teach the method of claim 13, wherein the different visual indication comprises highlighting [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined; note that Applicant’s claimed highlighting is interpreted by Examiner as emphasizing or making stand out based on the plan meaning of the term as well as Applicant Fig. 4). 
Regarding claim 19, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 20, Yeluri, Nair, and Walker teach the method of claim 1, wherein the connector comprises a hyperlink and wherein the external data source comprises at least one study of medical images, wherein the hyperlink navigates the GUI from the medical report to the study of medical images [P 32-33, 35-36] (Yeluri teaches that the external data source may be medical image studies and that the links navigate to the relevant medical images).  
Regarding claim 22, Yeluri, Nair, and Walker teach the method of claim 1, wherein the fixed location is a beginning of the medical report [Fig. 1] (Yeluri teaches a history section at the beginning of the report, which is interpreted as corresponding to the historical data comparisons taught by Nair).
Regarding claim 23 Yeluri, Nair, and Walker teaches the method of claim 1 as described above.
Yeluri does not explicitly teach however, Nair further teaches the method being performed through a zero-footprint application running in a web browser on the user computer which stores the medical report and connected medical image (Column 41, lines 39 – 42 operating through a web page).
	It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Yeluri for the reasons as described above.
Regarding claim 24, Yeluri, Nair, and Walker teaches the method of claim 1 as described above.
Yeluri, further teaches the method wherein the word or phrase in the text further comprises study X, where X is a number (paragraph 33, series number-  The Examiner reminds the Applicant that claim 1 includes, “generating the medical report through entering text to the user computer.” If a user does not include “a number” within the entered text then none would appear here.)
Regarding claim 25, Yeluri, Nair, and Walker teaches the method of claim 1 as described above.
Yeluri, Nair, and Walker do not explicitly teach the method wherein the word or phrase in the text comprises the term insert prior.  However, neither the Applicant’s specification nor the claim require a particular function for the term.  Therefore, the term represents a label onto text with a potential function.  Replacing that label with any other label would have the same result.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to create data labels. The process of creating labels was known and the results are predicable.
The Applicant’s Specification describes this in paragraph 51 as:
[0051] For example, the text analysis process performed by trigger analyzer engine 115 may optionally search for the word "insert prior" which acts as a trigger phrase. The text analysis process may optionally be performed according to any suitable text analysis technology; one of ordinary skill in the art could easily select such a technology. One nonlimiting example of such a technology is described in U.S. Ser. No. 14/278,580 to Shreiber, owned in common with the present application, which is hereby incorporated by reference as if fully set forth herein.
Claims 10, 12, 15, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeluri (U.S. Patent Application Publication No. 20140006926) in view of Nair (U.S. Patent No. 8560968) and Walker (U.S. Patent Application Publication No. 20140257852) as applied to claim 1 above, and further in view of Sorenson (U.S. Patent Application Publication No. 20150127379).
Regarding claim 10, Yeluri, Nair, and Walker may not explicitly teach the method of claim 2, wherein automatically determining the external data source comprises determining the external data source according to one or more studies that were loaded or viewed to or through the user computer.
However, Sorenson teaches the method of claim 2, wherein automatically determining the external data source comprises determining the external data source according to one or more studies that were loaded or viewed to or through the user computer [P 28] (Sorenson teaches an ECCD engine that provides a user access to data sources based on prior use history). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of determining previously accessed studies, thereby ensuring that the information is relevant to the user.
Regarding claim 15, Yeluri, Nair, and Walker may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a date on which the study was conducted and the text included within the hyperlink includes the date.
However, Sorenson teaches the method of claim 12, wherein the at least one parameter comprises a date on which the study was conducted and the text included within the hyperlink includes the date [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date that an image was obtained and the body part or area). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of showing the date and body part of hyperlinked images to the user, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
Regarding claim 16 Yeluri, Nair, and Walker teach the method of claim 12, wherein the study comprises a plurality of studies [P 34] (Yeluri teaches that the reports many comprise links to multiple studies), and 
Yeluri, Nair, and Walker may not explicitly teach wherein the at least one parameter comprises a numerical identifier indicating when the study was performed and the text included within the hyperlink includes the numerical identifier.
However, Sorenson teaches wherein the at least one parameter comprises a numerical identifier indicating when the study was performed and the text included within the hyperlink includes the numerical identifier [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date and time that an image was obtained). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of showing the when the study took place, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
Regarding claim 17, Yeluri, Nair, and Walker may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted and the text included within the hyperlink includes the DICOM tags.
However, Sorenson teaches the method of claim 12, wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the body part or area, which correspond to the parameters taught above) and 
the text included within the hyperlink includes the DICOM tags [P 30-32, 36-37, 45] (Sorenson teaches links comprising the date that an image was obtained as well as the body part or area and that the information may be in DICOM format). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation providing the user more information regarding the context of the link thereby assuring the user that the information is relevant [Sorenson, P 37-38].
Regarding claim 18, Yeluri, Nair, and Walker may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a body part on which the study was conducted and a date on which the study was conducted, and the text included within the hyperlink includes the body part and the date.
However, Sorenson teaches the method of claim 12, wherein the at least one parameter comprises a body part on which the study was conducted and a date on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date that an image was obtained as well as the body part or area), and 
the text included within the hyperlink includes the body part and the date [P 36-37, 45] (Sorenson teaches links comprising the date that an image was obtained as well as the body part or area).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of showing the date and body part of hyperlinked images to the user, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
	Regarding claim 21, Yeluri, Nair, and Walker teach the method of claim 20, further comprising: 
adjusting at least one aspect of an appearance of the hyperlink according to at least one parameter of the study [Figs. 1-2, P 23, 33] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined; Yeluri also teaches that links are added based on identification of image numbers, series number, plane, etc., which are interpreted as parameters of the study), 
Yeluri, Nair, and Walker may not explicitly teach:
wherein the at least one parameter comprises a modality or any other combination of DICOM tags on which the study was conducted.
However, Sorenson teaches:
wherein the at least one parameter comprises a modality or any other combination of DICOM tags on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the body part or area, which correspond to the parameters taught above – This is part of the DICOM SR standard and DICOM standard).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of showing the date and body part of hyperlinked images to the user, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
Response to Arguments
Applicant’s arguments, see THE 35 U.S.C. § 112 REJECTIONS SHOULD BE WITHDRAWN, filed 9/21/2022, with respect to claims 1, 3 – 10, and 12 – 22 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1, 3 – 10, and 12 – 22 has been withdrawn. 
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 
THE 35 U.S.C. § 101 REJECTIONS SHOULD BE WITHDRAWN
The Applicant states, “The Applicant has amended claim 1 and 19 to direct the claim more toward the steps of the system instead of users.” The effect is to apply the abstract idea to technology.  This is not a technological solution.
The Applicant states, “The system of Claim 19 is clearly concerned with a computer system and the component parts, containing numerous functions that require a computer and cannot be practically performed by the human mind. Claim 1 contains similar recitations.” The Applicant’s invention is not an improvement in technology.
The Applicant states, “The Examiner is paraphrasing MPEP 2106.05(h), however, the portion of the MPEP the Examiner is relying on is based on a case that involved an attempt to patent a mathematical equation by adding insignificant and immaterial non-limitations.” That may be true but MPEP 2106 includes 14 citations of “generally link” and to pick out one of those without context is difficult.  For example (emphasis added):
2106.04(d)(1) Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field in Step 2A Prong Two [R-10.2019]
A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not "directed to" the recited judicial exception.
This section is more appropriate.
THE 35 U.S.C. § 103 REJECTIONS SHOULD BE WITHDRAWN
The Applicant states, “The Applicant's claims do not recite basing identification on semantic elements.” The difficulty with the instant invention is the lack of detail within the DETAIL DISCLOSURE.  The Applicant does not require any particular process and just requires a broad result.  Having broad claims allows for a different solution but that solution is acceptable.  Rather than state that the “recitation do not require” it would have been better to compare to what is required.
The Applicant states, “However, Sorenson is silent on using modality to modify the appearance of a hyperlink and therefore cannot base the appearance of a connector on modality. Therefore, Sorenson does not teach the recitation "the appearance of the connector is modified based on a modality of the external data source."” The Applicant’s invention is to create a link with an intended function. That function is not positively claimed and if so it would be an obvious destination of a hyperlink. Rather, the Applicant has created a document with a descriptive note to another document. In the paper file world, this note would have been a citation however, with the application of the abstract idea to a computer, this note is a hyperlink. The comparison to a note is an explanation of the prima facie obviousness of adding a link or anything to a document that has only a potential function.
The Applicant states, “The Applicant has amended the claims to recite "wherein a single connector links to multiple sets of medical images from multiple reports."” The breadth of this statement is greater then what the Applicant realizes.  How does a single connector connect to multiple images?  What consists of “multiple sets” and what must be “medical images from multiple reports.” For example, this reads on a link to any medical repository such as filing cabinet in the paper world or electronically to a PACS or even a database of electronic medical records.  The Examiner has updated his rejection above.
The Applicant states, “However, there is no recitation in Walker of real-time updates and immediately updating records.” It should be noted that any computer processing is performed according to a time schedule. Since operating in the future is not yet possible then the user is left with a limited set of solutions. Operating in real time or operating based upon saved data. Since both options are known and the results are predictable then this is a prima facie solution using KSR logic. Regardless, please see the updated rejection above.
Claim 21
The Applicant states, “However, nowhere in Sorenson is modality and DICOM tags as recited.” It seems that the Applicant is not aware that according to DICOM, modality is included within the header.
The Applicant further states, “While Sorenson discussed the link relates to a CT scan, it does not discuss the information being used to determine the appearance of the hyperlink.”  First, the Applicant does not particularly require that the “design” be different. Regardless, the Examiner has updated his rejection above.
Claim 23
The Applicant states, “Yeluri then lays out a system not using web-based viewers in order to avoid limited bandwidth. Because Yeluri teaches away from the recited claim, it should not be relied upon when analyzing the recitation of claim 23.” The Applicant admits that Yeluri provides an alternate solution and therefore does not teach away.
Claims 24 and 25
The Applicant states, “Nowhere in any of the references is the term "insert prior" used as an indicator that a connector should be added to a medical report. Claim 24 contains a similar recitation of a specifically claimed word or phrase and should be allowed for similar reasons.” Please see the new rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chakraborty (U.S. Patent Application Publication No. 20070127798) teaches systems and methods for creating links from a structure of interest in a medical image to a corresponding structure in an anatomical atlas.
Niwa (U.S. Patent Application Publication No. 20090248447) teaches systems and methods for linking medical images and body-area information to a radiology report.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626